738 N.W.2d 224 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Thomas Howard McDANIEL, Defendant-Appellant.
Docket No. 132805. COA No. 264706.
Supreme Court of Michigan.
September 21, 2007.
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The application for leave to appeal the November 14, 2006 judgment of the Court of Appeals is considered. We DIRECT the Oakland County Prosecuting Attorney to answer the defendant's application for leave to appeal within 28 days after the date of this order. In addition, we invite the Attorney General to respond on behalf of the Michigan Department of Corrections. We invite the Prosecutor and the Attorney General to address the questions (1) whether the defendant began serving his sentence in this case no later than the date of his original sentencing proceeding on September 26, 2003, which sentence was later vacated as an unwarranted departure from the statutory sentencing guidelines, and (2) assuming the defendant began serving his sentence on September 26, 2003, whether the trial court was required to grant the defendant credit for time served on a void sentence, i.e., for time served between the date of the original sentencing and the date of the resentencing. MCL 769.11a.
MARILYN J. KELLY, J., states that she would have expected the Prosecutor to answer the application for leave to appeal without an order from this Court.